DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 3/29/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6, 8-9, and 15 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Seo (US 7,667,897).

Regarding claim 1 Seo  teaches (figs. 2A-2D) a camera module, comprising:
a first lens module having a first optical axis (10; col.1, lines 37-45);
a second lens module having a second optical axis (20; col.1, lines 37-45);
a first optical path converting member (22) configured to convert a path of incident light to a first optical path connected to the first optical axis and a second optical path connected to the second optical axis (col. 4, lines 35-45); 
and a first driving device configured to drive the first optical path converting member such that one optical path among the first optical path and the second optical path is selected (col. 4, lines 35-45).

Regarding claim 2 Seo teaches (figs. 2A-2D) a camera module, where the first lens module and the second lens module are configured to have different optical characteristics (col.1, lines 37-45).

Regarding claim 3 Seo  teaches (figs. 2A-2D) a camera module, where a distance from a rearmost lens of the first lens module to a first image sensor of the first lens module is greater than a distance from a rearmost lens of the second lens module to a second image sensor of the second lens module (see fig. 2A).

Regarding claim 4 Seo  teaches (figs. 2A-2D) a camera module, where a focal length of the first lens module is greater than a focal length of the second lens module (col. 3 line 63 – col.4 line 12).

Regarding claim 7 Seo  teaches (figs. 2A-2D) a camera module where, further comprising a second optical path converting member configured to refract or reflect light reflected from an object to the first optical path converting member (12; col. 1, lines 46-62).

Regarding claim 10 Seo  teaches (figs. 2A-2D) a camera module, where further comprising a fourth optical path converting member configured to reflect or refract light emitted from the first optical path converting member to the second lens module (12; col. 1, lines 46-62).

Regarding claim 11 Seo  teaches (figs. 2A-2D) a camera module, where the first optical axis and the second optical axis are parallel to each other (col. 3, lines 45-56).

Regarding claim 12 Seo  teaches (figs. 2A-2D) a camera module, comprising:
a first lens module having a first optical axis (10; col.1, lines 37-45);
a second lens module having a second optical axis intersecting the first optical axis (20; col.1, lines 37-45);
a first optical path converting member configured to convert a path of incident light to a first optical path connected to the first optical axis and a second optical path connected to the second optical axis (col. 4, lines 35-45); 
and a first driving device configured to drive the first optical path converting member such that one optical path among the first optical path and the second optical path is selected (col. 4, lines 35-45).

Regarding claim 13 Seo  teaches (figs. 2A-2D) a camera module, where the first lens module and the second lens module are configured to have different optical characteristics (col.1, lines 37-45).

Regarding claim 14 Seo  teaches (figs. 2A-2D) a camera module, further comprising a second optical path converting member configured to refract or reflect light reflected from an object to the first optical path converting member (12; col. 1, lines 46-62).

Regarding claim 16 Seo  teaches (figs. 2A-2D) a camera module, where an angle formed between the first optical axis and the second optical axis is less than 90 degrees (see fig. 2D).

Allowable Subject Matter
Claims 5, 6, 8-9, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872